Citation Nr: 0509839	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  00-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
an Achilles tendon rupture as a result of treatment and 
surgery at Department of Veterans Affairs facilities in 
August and September 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from November 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO, in relevant part, denied entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002) for residuals of an Achilles tendon rupture as a 
result of treatment and surgery at VA facilities in August 
and September 1998.  

The veteran appeared with his accredited representative at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO in Des Moines, Iowa, in March 2003.  A transcript of 
the proceedings is included in the claims file.  

Due to his relocation, jurisdiction of the veteran's claim 
has been assumed by the RO in Chicago, Illinois.  

In August 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In February 2005 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The probative and competent medical evidence of record 
does not establish that the veteran's right Achilles tendon 
rupture was due to carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA in furnishing medical care in August 1998, or that 
the injury resulted from an event that was not reasonably 
foreseeable.  

3.  The probative and competent medical evidence of record 
does not establish that residuals of a right Achilles tendon 
rupture repair, including a sural nerve injury, were due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing medical care in September 1998, or that the 
residuals resulted from an event that was not reasonably 
foreseeable.  

CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a right Achilles tendon 
rupture as a result of treatment and surgery at VA facilities 
in August and September 1998 are not warranted.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.358, 3.800 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in 
February 1999.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The initial April 1999 rating decision, May 2000 statement of 
the case, several supplement statements of the case, and VA 
letters apprised the veteran of the information and evidence 
needed to substantiate his claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  


In particular, in a March 2004 letter, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claim that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
and the evidence that had already been associated with his 
claims folder.  The letter further informed him that VA would 
obtain his service medical records, VA records, and other 
pertinent federal records; and that he would be scheduled for 
a VA examination if one were necessary to decide his claim.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim over the five-year 
period it has been in appellate status.  




The United States Court of Appeals for Veteran Claims (CAVC) 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In the present case, a substantially complete application was 
received from the veteran in February 1999, more than a year 
before the VCAA was enacted.  

Thereafter, in a rating decision dated in April 1999, the RO 
denied the claim.  The veteran was provided with appropriate 
VCAA notice in March 2004.  Because complete VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication denying the new claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the CAVC in Pelegrini II.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

This would not be a reasonable construction of section 
5103(a).  There is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  





Moreover, while strictly following the express holding in 
Pelegrini II would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also, Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini II, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  


In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The relevant VA treatment records are included in 
the file.  The veteran was afforded a VA examination and the 
appropriate opinion was obtained.  The Board is satisfied 
that the evidence of record is sufficient upon which to make 
a decision on the issue presented.  Hence, VA's duty to 
assist the veteran in the development of his claim has been 
satisfied.  


Criteria

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 2002), which provides that compensation 
for dependency and indemnity compensation shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran as if such additional disability or death were 
service-connected.  




A disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the veteran's willful misconduct, and the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  

So as to avoid any misunderstanding as to the governing law, 
the Board notes that an earlier version of the statute, as it 
was embodied in regulations, was interpreted to require 
evidence of negligence or other fault on the part of VA, or 
the occurrence of an accident or an otherwise unforeseen 
event, to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151.  See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358(c)(3) (1994).  However, those provisions were 
invalidated by the CAVC in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the CAVC.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c) (2004).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97.  



The veteran filed his claim for benefits under section 1151 
in February 1999. Therefore, the amended version of 
38 U.S.C.A. § 1151 is applicable, and it must be shown that 
the veteran's has additional disability as a result of VA 
negligence, fault, or due to an event not reasonably 
foreseeable for his claim to be granted.  

The regulations now provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2) (2004).  

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2) (2004).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2004).  

If the evidence establishes that the proximate cause of the 
injury suffered was the veteran's willful misconduct or 
failure to follow instructions, it will bar him from receipt 
of compensation hereunder, except in the case of a veteran 
who is incompetent.  38 C.F.R. § 3.358 (c)(4) (2004).  

Compensation under § 1151 for injuries suffered "as the 
result of . . . hospitalization" is not limited to injuries 
resulting from the provision of hospital care and treatment, 
but may encompass injuries resulting from risks created by 
any circumstances or incidents of hospitalization.  The 
determination is a question of fact to be resolved by the 
fact finder after consideration of all of the pertinent 
circumstances of each case.  It must be ascertained whether 
an injury was caused by a condition or circumstance of 
hospitalization, or was merely incurred coincident with 
hospitalization, but due to some other cause.  

For example, the precipitating cause of a fall or injury may 
reasonably be attributed to a condition or circumstance of 
hospitalization if it created a "zone of special danger out 
of which the injury arose."  However, a fall or injury 
caused by a claimant's inadvertence or want of care would not 
generally be considered to have resulted from hospitalization 
even though it occurred on hospital premises.  

Additionally, an injury that resulted from participation in a 
recreational activity would be considered "the result of 
hospitalization" if the activity was encouraged or required 
as part of a treatment program (e.g., a drug rehabilitation 
or detoxification program).  See VAOPGCPREC 7-97.  However, 
this General Counsel opinion is only applicable to claims 
filed prior to October 1, 1997.  

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993); Contreras v. Brown, 5 Vet. App. 492, 495 (1993).  
Hence, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current, additional 
disability or death, and medical evidence that the additional 
disability or death resulted from negligence or other 
instance of fault by VA or due to an event not reasonably 
foreseeable.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
appellant's favor, and the claim should be granted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


Factual Background

The record reflects that the veteran was accepted for 
participation in a VA Domiciliary for Rehabilitation of 
Homelessness and Unemployment program in July 1998.  It was 
noted that he had a long history of cocaine, amphetamine, and 
alcohol abuse that was in remission.  He had been living with 
his daughter prior to his admission.  

On August 12, 1998, he was seen for complaints of a right 
ankle sprain that he had sustained while playing basketball 
in an approved gymnasium activity.  He heard an audible 
"pop" and had a burning sensation in the area of his 
Achilles tendon.  He was able to flex and extend the ankle 
but it was moderately painful.  He ambulated with difficulty.  
He was referred to the Emergency Room and was provided a 
wheelchair escort to the Emergency Room and the X-ray 
department to rule out an ankle fracture.  An X-ray revealed 
no evidence of an acute fracture or dislocation of the right 
ankle.  The impression was bilateral osteoarthritic changes 
at the malleoli.  

A podiatry consult report dated August 14, 1998, indicated 
that the veteran presented with pain in the Achilles area of 
his right leg.  Two days prior, while playing basketball, he 
had come down on his right leg and heard a pop.  He 
immediately fell to the ground.  The assessment was a right 
frank Achilles tendon rupture.  On August 14, 1998, he was 
seen for a follow-up of the Emergency Room visit, X-rays, and 
referral to podiatry.  It was noted that he had been 
diagnosed with a frank Achilles rupture and surgery was 
scheduled for August 18 or 19, 1998 with a work-up on 
August 17, 1998.  It was noted that the veteran's options, 
including surgery and conservative treatment had been 
explained to him, as well as the impact on his rehabilitation 
program.  He elected to undergo surgery.  

There are no reports dated August 17, 18, or 19, 1998.  On 
August 20, 1998, it was noted that the veteran had met the 
expectations and requirements of phase I and he signed the 
phase II contract.  On August 21, 1998, a podiatry note 
indicated that the veteran was a no-show for his appointment.  
It was noted that the appointment should only be rescheduled 
at the veteran's request.  

On September 3, 1998, the veteran underwent surgical repair 
of his right Achilles tendon.  The operative report noted 
that the surgery went well and he was discharged to the 
domiciliary for post-operative care.  He was provided with a 
post-operative shoe, and oral and written post-operative 
instructions.  

The veteran had several post-operative examinations with the 
podiatrist.  Five days after the surgery, he complained of 
pain on the top of the foot since that morning, but no other 
pain.  Subsequent examinations in September and October 
showed that he was pain free.  On September 16, 1998, he was 
seen and reported that he was pain free.  He denied any fall 
using the crutches.  The cast was dry and intact.  The wound 
edges were well approximated and the sutures were intact.  
There was slight edema in the forefoot, but he was able to 
actively dorsiflex and plantar flex the foot.  The assessment 
was status post Achilles tendon repair with excellent post-
operative course.  The plan was to remove the sutures and 
apply a fiberglass short leg cast.  

Physical therapy was accomplished through December 22, 1998, 
and had progressed to use of a stair stepper, proprioceptive 
training, ankle dorsiflexion stretch, ankle strengthening and 
soft tissue mobilization.  He was discharged from the 
domiciliary in February 1999.  

When examined in April 2001 the veteran expressed no 
complaints related to the Achilles tendon.  

A podiatry note dated in February 2002 shows that the veteran 
had trouble with certain shoes and he had been provided with 
arch supports one year prior.  It did not help.  Clinical 
evaluation at that time revealed no pain or swelling in the 
Achilles tendon area.  

The veteran appeared for a personal hearing before the 
undersigned Veterans Law Judge at the RO in Des Moines, Iowa 
in March 2003.  He testified that he had continued to have 
difficulty with his right leg since the Achilles tendon 
repair surgery.  He believed that the treatment, a proper 
diagnosis, and surgery were delayed and caused additional 
disability, and that the casting was inappropriate.  He did 
not know why the surgery was canceled.  He had never been 
told why.  

The veteran was provided a VA examination in September 2004, 
and the examiner included an addendum to his opinion in 
October 2004.  On examination the veteran reported chronic 
tightness over the Achilles tendon surgical site since the 
surgery.  He complained of cramping of the foot along the 
mid-foot region with weight-bearing, but denied pain and 
cramping without weight-bearing.  He also complained of 
numbness along the medial and lateral aspects of the ankle 
and a burning sensation over the posterior ankle.  

Clinical evaluation showed a subjective decrease to sensation 
over the right lower leg that did not follow an established 
dermatomal pattern.  EMG studies showed the complete absence 
of the right sural nerve responses.  The examiner concluded 
that this was most likely a post-surgical residual from the 
Achilles tendon repair.  

The examiner reviewed the veteran's claims file and concluded 
that he did not have any significant disability due to his 
injury beyond what would be expected from having a ruptured 
tendon with surgical repair.  Moreover, the examiner opined 
it is less likely than not that any delay in performing the 
surgery produced any long-term disability.  He explained that 
there was still hematoma present at the time of the surgery 
and only minimal scarring indicated on the operative report.  
Also, the fact that veteran was pain free after the procedure 
made it less likely that any delay would have been attributed 
to any long-term disability.  

An abstract from the American Journal of Orthopedics notes 
that surgery for an Achilles tendon rupture may be 
complicated by post-operative wound problems, including 
infection, dehiscence, sinus formation, skin slough, adherent 
scar, and sural nerve injury.  

A web abstract pertaining to Achilles tendon ruptures from 
eMedicine.com indicated that a possible outcome of surgical 
treatment for the injury was a sural nerve injury.  


Analysis

Based on the evidence of record, the Board finds that the 
proximate cause of the veteran's right Achilles tendon injury 
was not carelessness, negligence, lack of proper skill, error 
in judgment or similar instance of fault on the part of VA in 
furnishing medical care.  The veteran has asserted that he 
was denied a proper pair of tennis shoes and that his shoes 
were inadequate for playing basketball.  However, there is no 
documentary evidence in the record to support this assertion.  

Specifically, there is no indication that the veteran was 
denied tennis shoes.  More importantly, there is no 
indication that the tennis shoes that the veteran was wearing 
were "improper" or that they were the proximate cause of 
the injury.  VA reports describing the incident show that the 
veteran came down on his leg and heard a pop.  There is no 
indication that he slipped or otherwise faltered as a result 
of his foot wear.  


Additionally, the Board notes that, although it appears the 
veteran's participation in recreational activities was 
required or encouraged in conjunction with his domiciliary 
rehabilitation program, VAOPGCPREC 7-97 is not applicable to 
the veteran's claim.  Hence, the mere fact that he sustained 
an injury is not enough.  He must show a finding of fault or 
negligence in order for compensation benefits to be granted 
for his injury.  The veteran has not met this burden.  

Furthermore, the injury may not be found to be due to an 
event not reasonably foreseeable because the possibility of 
an ankle or leg injury sustained while playing basketball is 
readily foreseeable.  

Based on the evidence of record, the Board also finds that 
the proximate cause of the veteran's right Achilles tendon 
injury residuals, including the sural nerve injury, was not 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing medical care and surgical treatment.  The veteran 
was provided the option of pursuing conservative treatment 
for the injury or surgical repair.  He chose surgery.  He was 
fully informed of the risks associated with the surgery.  

After a thorough examination and review of the relevant 
medical reports, the September 2004 examiner concluded that 
there was no indication that the veteran had any long-term 
disability as a result of the surgical repair that was beyond 
what would be expected from having a ruptured tendon with 
surgical repair.  

Hence, there is no competent evidence showing that the 
veteran has additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault on the part of VA 
surgical treatment.  The Board also points out that during 
his treatment for the injury, the veteran failed to appear 
for one of his appointments prior to the initially scheduled 
surgery, and there is no indication in the record that the 
surgery was delayed by VA.  




Finally, the residual sural nerve injury is also not shown to 
be due to carelessness, negligence, lack of proper skill, 
error in judgment or other instance of fault on the part of 
VA surgical treatment.  In fact, the VA examiner and the 
abstracts provided by the veteran confirm that sural nerve 
injury is a foreseeable complication of surgery repair of an 
Achilles tendon rupture and does not represent per se 
negligent or careless treatment.  

The veteran has not provided any competent and probative 
medical statements to support his assertions that his initial 
right Achilles tendon rupture, or its subsequent surgical 
repair resulted from carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical care.  

Furthermore, as a lay person, he is not competent to provide 
to provide an opinion on matters requiring medical knowledge, 
such as a medical diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu, supra.   

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Hence, the claim for entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of an Achilles 
tendon rupture as a result of treatment and surgery at VA 
facilities in August and September 1998 must be denied.  



ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
a right Achilles tendon rupture, as a result of treatment and 
surgery at VA facilities in August and September 1998, is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


